Case: 13-11030      Document: 00512635291         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 13-11030                                   FILED
                                  Summary Calendar                             May 19, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
JOSE LUIS BRIONES,

                                                 Plaintiff-Appellant

v.

VELPARITA IVORY, Federal Correctional Institution-Fort Worth; JERRY
MCKINNEY, Federal Correctional Institution Fort Worth,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-689


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Proceeding in forma pauperis, Jose Luis Briones, federal prisoner
# 39169-179, filed the instant civil rights suit under Bivens v. Six Unknown
Named Agents, 403 U.S. 388 (1971), to seek redress after one of the defendants
insulted and threatened him while the other witnessed this behavior but did
nothing to stop it. The district court dismissed the suit as frivolous and for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11030     Document: 00512635291      Page: 2    Date Filed: 05/19/2014


                                  No. 13-11030

failure to state a claim upon which relief could be granted in accordance with
28 U.S.C. § 1915(a)(b)(1). We review this dismissal de novo. See Geiger v.
Jowers, 404 F.3d 371, 373 (5th Cir. 2005). Our review of the record and
pertinent authority shows no error in connection with the challenged
judgment.
      One who wishes to proceed under Bivens must show that a federal official
infringed his constitutional rights. See Izen v. Catalina, 398 F.3d 363, 367 (5th
Cir. 2005). Threats and verbal abuse, such as those alleged by Briones, are not
constitutionally actionable. See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th
Cir. 1993); McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983). Similarly,
Briones failed to raise a viable retaliation claim because the acts of which he
complains are, as the district court concluded, de minimis. See Bibbs v. Early,
541 F.3d 267, 270-72 (5th Cir. 2008); Morris v. Powell, 449 F.3d 682, 684-86
(5th Cir. 2006). Finally, to the extent Briones complains of the processing of
his grievance against another prison official not party to this suit, these
assertions do not raise a viable claim because he has no constitutional right to
have his grievances resolved to his liking. See Geiger, 404 F.3d at 373-74. The
judgment of the district court is AFFIRMED.
      The district court’s dismissal of Briones’s civil complaint as frivolous and
for failure to state a claim counts as a strike for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Briones is
CAUTIONED that if he accumulates three strikes he will not be able to proceed
IFP in any civil action or appeal filed while he is incarcerated or detained in
any facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).




                                         2